OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01835 Pioneer Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Dorothy E. Bourassa, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: September 30 Date of reporting period: January 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Value Fund Schedule of Investments 12/31/12 Shares Value COMMON STOCKS - 99.9% Energy - 15.5% Oil & Gas Equipment & Services - 4.0% Halliburton Co. $ Schlumberger, Ltd. $ Integrated Oil & Gas - 7.4% Chevron Corp. $ Occidental Petroleum Corp. $ Oil & Gas Exploration & Production - 4.1% Marathon Oil Corp. $ Total Energy $ Materials - 2.1% Diversified Metals & Mining - 2.1% Freeport-McMoRan Copper & Gold, Inc. $ Total Materials $ Capital Goods - 7.9% Aerospace & Defense - 4.5% Honeywell International, Inc. $ United Technologies Corp. $ Industrial Conglomerates - 3.4% General Electric Co. $ Total Capital Goods $ Transportation - 1.0% Railroads - 1.0% CSX Corp. $ Total Transportation $ Media - 6.9% Cable & Satellite - 2.1% Comcast Corp. $ Movies & Entertainment - 4.8% News Corp. $ The Walt Disney Co. $ Total Media $ Retailing - 1.5% Department Stores - 1.5% Macy's, Inc. $ Total Retailing $ Food & Staples Retailing - 3.4% Drug Retail - 1.3% CVS Caremark Corp. $ Hypermarkets & Super Centers - 2.1% Wal-Mart Stores, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 4.3% Soft Drinks - 1.1% Coca-Cola Enterprises, Inc. $ Tobacco - 3.2% Altria Group, Inc. $ Philip Morris International, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 5.2% Health Care Equipment - 2.4% Covidien Plc $ Managed Health Care - 2.8% UnitedHealth Group, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 15.0% Biotechnology - 2.5% Amgen, Inc. $ Pharmaceuticals - 12.5% Johnson & Johnson $ Merck & Co., Inc. Pfizer, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 6.8% Diversified Banks - 3.1% Wells Fargo & Co. $ Regional Banks - 3.7% BB&T Corp. $ PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 11.8% Other Diversified Financial Services - 5.2% Citigroup, Inc. $ JPMorgan Chase & Co. $ Consumer Finance - 5.2% Capital One Financial Corp. $ Discover Financial Services $ Investment Banking & Brokerage - 1.4% The Goldman Sachs Group, Inc. $ Total Diversified Financials $ Insurance - 6.7% Property & Casualty Insurance - 6.7% ACE, Ltd. $ The Chubb Corp. The Travelers Companies, Inc. $ Total Insurance $ Software & Services - 4.9% Systems Software - 4.9% Microsoft Corp. $ Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 2.0% Communications Equipment - 2.0% Cisco Systems, Inc. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.6% Semiconductors - 1.6% Intel Corp. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 3.3% Integrated Telecommunication Services - 2.0% AT&T, Inc. $ Verizon Communications, Inc. $ Wireless Telecommunication Services - 1.3% Vodafone Group Plc (A.D.R.) $ Total Telecommunication Services $ TOTAL COMMON STOCKS (Cost $1,125,705,469) $ TOTAL INVESTMENT IN SECURITIES - 99.9% $ (Cost $1,125,705,468) (a) OTHER ASSETS & LIABILITIES - 0.1% $ TOTAL NET ASSETS - 100.0% $ (A.D.R.) American Depositary Receipts. * Non-income producing security. (a) At December 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $1,127,333,759 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of December 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
